Citation Nr: 1113056	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION


The Veteran had active service from April 1969 to April 1971, with service in the Republic of Vietnam from October 1969 to October 1970.  He also served in the Louisiana Army National Guard (LARNG) from November 1981 to November 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2003, April 2005, and January 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in January 2009, a transcript of which has been associated with the claims file.

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Here, a review of the claims file shows that the Veteran has been variously diagnosed as having PTSD and mood disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and mood disorder.

In April 2009, the claim was remanded for further development, at which time the RO was instructed to send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act, request that the Veteran provide, or authorize VA to obtain, any and all treatment records from B. Craig, M.D., contact the Louisiana Adjutant General and any other appropriate agency for verification of all periods of active duty National Guard service, contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran, prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors in service, and afford the Veteran VA examinations relevant to his claims.  The Board is satisfied that the RO has substantially complied with these remand directives with respect to his claim for entitlement to service connection for a skin disorder.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, that issue is now ready for disposition.

The issues of entitlement to service connection for PTSD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has suffered from a skin disorder since his period of active duty service.


CONCLUSION OF LAW

A chronic skin disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a skin condition.  The conditions has been diagnosed as skin lesions, folliculitis, and most recently as keloids and recurrent papular lesions.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Here, the Veteran had service in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although keloids and papular lesions are not included in the list of presumptive disorders, service connection may still be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease is due to service.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board must now turn to the question of whether the Veteran's keloids and recurrent papular lesions are related to his exposure to herbicides or to his active duty service period.

Unfortunately, the Veteran's active duty service treatment records are unavailable.  A letter was sent to the Veteran in July 2003 requesting that he provide any service treatment records in his possession.  Because the Veteran's service treatment records are missing, the Board must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed").  The Board notes, however, that this special duty does not require it to engage in any "burden- shifting" analysis with respect to the Veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse presumption attaches to a service connection claim against the government when a Veteran's STRs are destroyed in a fire).

A November 1981 Report of Examination upon the Veteran's enlistment into the Louisiana Army National Guard noted lesions on the Veteran's anterior chest.  However, the remainder of the Army National Guard records are silent for treatment for or diagnosis of a skin disorder.

VA treatment records reveal ongoing treatment for a skin disorder.  In an October 2002 VA primary care examination, discrete, 3-to-4-millimeter, ulcerated lesions were noted over the posterior right flank, anterior lower chest, and right arm.  A September 2003 ambulatory/outpatient care note indicated that the Veteran had complained of a rash on his upper arms and chest for months, which did not itch but caused the Veteran to pick at it.  The disorder was diagnosed as "skin lesions" and it was recommended that the Veteran discontinue his tricyclic antidepressant medication in order to see if the rash subsided.  In November 2004, the Veteran again complained of a rash on his chest and upper arms, as well as a "burning" pain on the surface of his skin, especially over the upper-middle chest.  He was diagnosed with folliculitis at that time.  

The Veteran was afforded a VA skin examination in September 2010.  In a December 2010 addendum to the September 2010 examination report, the examiner noted that the Veteran's currently-diagnosed keloids and recurrent papular lesions are not related to Agent Orange exposure.  However, the examiner indicated that it was not entirely possible to determine the exact etiology of the skins disorders without resorting to speculation, and opined that it was at least as likely as not that the Veteran's currently-diagnosed keloids and papular lesions were related to his period of active service.  

In addition, at his January 2009 Board videoconference hearing, the Veteran and his spouse both testified that the Veteran suffered from a herpes-like rash which broke out on his back since service.  The Board notes that the Veteran and his spouse are competent to report that he has had skin problems since service and the Board finds their account to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Accordingly, the evidence is at least in a state of relative equipoise in showing that the Veteran has a current skin disorder that first manifested in or is otherwise related to service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for chronic skin disorder is granted.


REMAND

The Veteran also seeks service connection for PTSD.  As discussed above, this claim has been recharacterized as one for "entitlement to service connection for an acquired psychiatric disorder, to include PTSD and mood disorder" in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the September 2010 VA examination report focused solely on the PTSD aspect of the Veteran's acquired psychiatric disorder claim.  Although the examiner acknowledged that the Veteran was "certainly involved in situations with true stressors in Vietnam," the examiner concluded that there was simply not enough evidence for a PTSD diagnosis and instead diagnosed the Veteran with mood disorder and vascular dementia.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that an opinion must also be obtained as to the probable etiology of the Veteran's diagnosed mood disorder and the likelihood that it is related to his period of active duty service.  

In addition, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

In light of the cumulative record and the amended regulation discussed above, the Board finds that the new VA psychiatric examination report should also revisit the issue of whether the Veteran has a current diagnosis of PTSD that is related to in-service stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for hypertension.  Although he initially asserted that his hypertension developed secondary to his service-connected diabetes mellitus, the Veteran was afforded a VA examination in September 2010 in which the examiner opined that his in-service psychiatric stressors, even without a formal diagnosis of PTSD, have been medically shown to lead to hypertension.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran's hypertension was related to service-induced stress.  The Board notes that VA has recently recognized that PTSD may promote poor health through a complex interaction between biological and psychological mechanisms, and that the experience of trauma brings about neurochemical changes in the brain that may create a vulnerability to hypertension and atherosclerotic heart disease.  

Therefore, the Board finds that the matter of entitlement to service connection for hypertension is inextricably intertwined with his claim for entitlement to service connection for an acquired psychiatric disorder.  Accordingly, adjudication of this additional matter must be accomplished in connection with the current appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (generally, if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds the claims will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters to be adjudicated below).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Rapides Parish Vet Center, in Alexandria, Louisiana, and attempt to obtain all medical treatment records pertaining to the Veteran dated since January 2009.  The RO should also obtain any other evidence described as relevant by the Veteran, provided that the Veteran completes the required authorization forms.  

2.  The RO should afford the Veteran a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present. The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must rule in or exclude a diagnosis of PTSD.  The examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present had its onset in or is related to service, to specifically include the Veteran's service in the Republic of Vietnam.  In doing so, the examiner should acknowledge any report of the onset of his psychiatric symptoms.  All findings and conclusions should be set forth in a legible report.

3.  The RO should afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present. The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must rule in or exclude a diagnosis of hypertension.  Thereafter, if hypertension is diagnosed, the examiner must state whether it is at least as likely as not related to or had its onset in service, to include the Veteran's period of active duty in Vietnam.  The examiner must also opine as to whether it is at least as likely as not that the disease became manifest within one year of his separation from service.  The examiner must also state whether it is at least as likely as not caused by or aggravated by a service-connected disability, to specifically include his diabetes mellitus and/or a psychiatric disability.  Regardless of whether a psychiatric disability is diagnosed, the examiner must comment on whether the Veteran developed hypertension due to in-service stressors to which he was exposed in Vietnam.  All findings and conclusions should be set forth in a legible report.

4.  Once the above actions have been completed, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


